Opinion by
Orlady, J.,
The question involved in this case is substantially the same as the one decided in Com. v. Donnelly et al., post, p. 61, and was argued with it, in which an opinion is filed this day.
This case is distinguished from that one in that the property of this defendant is not equipped -with any stage or facilities for vaudeville, and the entertainment consists only of life motion pictures — moving pictures — and il*61lustrated songs. Whether these songs are given by mechanical appliances or by human voices is not stated. The building is arranged for moving picture shows exclusively, and the defendant pays a fee of $100 to the city in accordance with the ordinance of council of February 20, 1908.
The judgment is affirmed.